Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 1 of 12 PageID 4348




               EXHIBIT 4
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 2 of 12 PageID 4349


                                                                             2



    1    APPEARANCE             S:

    2

    3    FISHER, BYRIALSEN & KREIZER, PLLC
                     Attorneys for Plaintiffs
    4                291 Broadway, Suite 709
                     New York, New York 10007
    5                BY:  JANE FISHER-BYRIALSEN, ESQ.
                                 -and-
    6                     ALISSA M. BOSHNACK, ESQ.

    7

    8    BELDOCK LEVINE & HOFFMAN, LLP
                     Attorneys for Plaintiffs
    9                99 Park Avenue, Suite 1600
                     New York, New York 10016
  10                 BY: KAREN DIPPOLD, ESQ.
                             - and-
  11                     MYRON BELDOCK, ESQ.

  12

  13

  14     MICHAEL A. CARDOZO, ESQ.
         CORPORATION COUNSEL
  15     NEW YORK CITY LAW DEPARTMENT
                     Attorney for Defendant
  16                 100 Church Street
                     New York, New York 10007
  17                 BY: ELIZABETH DAITZ, ESQ.
                             - and-
  18                     GENEVIEVE NELSON, ESQ_
                             - and-
  19                     WILLIAM OATES, ESQ.
                             - and-
  20                     MATTHEW McQUEEN, ESQ.
                         File #:
  21                     Control #:

  22

  23

  24

  25



        DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                       2




                                                                           NYCLD 061620
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 3 of 12 PageID 4350


                                                                            204
                                     J. ROBINSON

    1        A.      Yes.

    2        Q.      And which cousin was that?

    3        A.      Ramsey.

    4        Q.      And then Sheehan was the one that hit you?

    5        A.      Yes.

    6        Q.      Did you ever tell anyone that Detective Sheehan

    7    hit you when you were arrested?

    8        A.      Yeah, I told them that.

    9        Q.      Who did you tell?

  10         A.      I told the police that when I got to the station.

  11     They told me to shut the fuck up and just sit there.

  12         Q.      Did you ever tell your attorneys that?

  13         A.      Yes, I did.

  14         Q.      And did you tell the DA that?

  15         A.      Yes, I did.    I told Fairstein that, but, of

  16     course, he was in the room.

  17         Q.      Who is he?

  18         A.      Sheehan and all of them.      They were in the room

  19     when Fairstein was in there talking with me_         He was in the

  20     room and I told her I don't feel comfortable with this man,

  21     that's the man that just beat me up.        And she said, well,

  22     he's not going to bother you.       Yeah, but I don't feel

  23     comfortable with him here and the other cop, also.          They

  24     were there in the room.      It was like six detectives and me

  25     in there and then they let my mother in.



        DIAMOND REPORTING      (718) 624-7200    infoOdiamondreporting.com
                                      204




                                                                            NYCLD 061822
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 4 of 12 PageID 4351


                                                                           231
                                     J. ROBINSON

    1    know, I don't know.

    2          Q.    So when you walked into the second room, you were

    3    with Detective Nugent and you said there was a blonde woman

    4    and four to five other detectives in that room?

    5          A.    Well, with Nugent it would make about four

    6    detectives and a woman.

    7          Q.    And what happened in that room?

    8          A.    They were squished up against the wall, so they

    9    were all around her, you know.       She didn't have much space

  10     to move other than sit at the desk and do what she had to

  11     do.

  12           Q.    Do you remember what she was wearing?

  13           A.    No.

  14           Q.    And what happened in that room?       Did anybody

  15     introduce themselves to you?

  16           A.    Yes, she said, I'm Linda Fairstein.       I'm the DA,

  17     the assistant DA handling this case right now, and I wanted

  18     to go over some things with you.

  19           Q.    And did she?

  20           A.    Yes, she started proceeding to try to talk to me

  21     and I told her, you know, that I wasn't read my rights, and

  22     that, you know, I don't want to answer any questions.

  23                 She said, well, this is not questions right now,

  24     I'm just trying to find out what happened that night.           And

  25     basically just trying to find ways around how to just talk


        DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                      231




                                                                           NYCLD 061849
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 5 of 12 PageID 4352


                                                                             232
                                     J. ROBINSON

    1    to me, and I was too scared to talk at that moment because

    2    I didn't know what was this all about.        I was still

    3    thinking about my mother in the other room.           I was still

    4    thinking about the fact that she just went upside my head

    5    and she's flipping.

    6                And then they spoke to her already without me

    7    even being there.     How are you going to pull my mother to

    8    the side and not tell me what's going on?

    9        Q.      When you said that you told her that you weren't

  10     read your rights, how did you know what that was?

  11         A.      All my family's in law enforcement.        I know what

  12     rights are.    I mean, you don't have to watch TV to figured

  13     that out.     I mean, my mother's going to school me.       She

  14     deals with inmates all day.        She ain't just going to let

  15     her son just sit there and be victim and fall prey to this.

  16     She already let me know, you know, they got to read your

  17     rights.     Those things I just knew.

  18         Q.      So your family from being in law enforcement --

  19         A.      Yes.

  20         Q.      -- taught you --

  21         A.      Yes.

  22         Q.      -- what to --

  23         A.      Yes.

  24         Q.      -- expect in that situation?      Okay.

  25                 So, you said you didn't answer any of Linda



        DIAMOND REPORTING      (718) 624-7200    infoOdiamondreporting.com
                                      232




                                                                             NYCLD 061850
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 6 of 12 PageID 4353


                                                                           233
                                     J. ROBINSON

    1    Fairstein's questions?

    2        A.      Not at that time, no.

    3        Q.      And did anything else happen in that room?

    4        A.      They kind of got bothered and stuff like that,

    5    and she proceeded to say that, you know, these are -- she

    6    had pictures on the desk and she sprawled them across the

    7    desk.    She flung them and she's like, I want you to look at

    8    that.    I want you to think about that while you think about

    9    not talking to us.

  10                 I couldn't even tell what that picture was.         So,

  11     when she threw it on the desk, I just looked at it and I

  12     didn't know what that was.         I couldn't make out what was in

  13     the picture.    It just looked like a bloody head.        You

  14     couldn't see the face.      And pictures of other stuff that

  15     was against that picture and, you know, they escorted me

  16     out the room and then they went into the room and spoke to

  17     my mother and talked to my mother to tell her, look, we

  18     need to talk to him so he can help himself.

  19         Q.      Were you in the room when they were having this

  20     conversation, the detectives and your mother?

  21         A.      I could hear it.    I was sitting outside the door.

  22     They kept trying to talk to her to convince her, look, we

  23     got to talk him.     You know, eventually, she got up out the

  24     chair and she said, listen, you want to talk about what

  25     happened?    I said, how am I going to talk about what


        DIAMOND REPORTING      (718) 624-7200     info@diamondreporting.com
                                      233




                                                                           NYCLD 061851
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 7 of 12 PageID 4354


                                                                           238
                                     J. ROBINSON

    1    talking about, mom.     And she said, well, it looks like they

    2    getting ready to tell you something in a minute so you just

    3    sit back and listen.     So I said okay.

    4                Fairstein sat down and she said, okay, this is

    5    what we have.    And I think it was a male detective, the one

    6    Nugent.   He said, okay, well, we have something that we're

    7    going to go on and we want to speak about this male guy,

    8    the guy in the camouflage.

    9        Q.      Is this in the first room or the second room?

  10         A.      This is in the second room.

  11         Q.      And so, there came a time when ADA Fairstein was

  12     in that room, as well?

  13         A.      She been in there.     She was in there the whole

  14     time during the questioning.       She was in there.     And then

  15     after they whispered in her ear was when she had got up and

  16     then she had left out.      And the detective stood in there,

  17     and I think three of them stayed in there and one of them

  18     walked out and they were talking right outside the door.

  19                 Me and my mother stood right here.       She's sitting

  20     here.    I was in the main part of the center of the room.

  21     She was to the right of me.        And that's when the guy,

  22     Nugent and another guy that was sitting there with him, and

  23     Sheehan was in the room also.       And that's when they was

  24     telling me that, well, we have information.         Tell us about

  25     this guy in the camouflage and what happened with him.           I


        DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                      238




                                                                              NYCLD 061856
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 8 of 12 PageID 4355


                                                                           395
                                     J. ROBINSON

    1    pipe.    I can't say that I seen these guys come back with

    2    blood on them.     How do you want me to say this?

    3                You know, he's going to fuck everything up.         He's

    4    going to mess up everything.       You need to talk to your

    5    client, you need to let him know what I'm asking him to do

    6    here, otherwise your ass is going to jail.

    7                I was always being told that.      I got tired of

    8    that.    I mean, Jesus, if I go to Rikers or if I go to

    9    Spofford, it doesn't matter.       My family works in the jail.

  10     I'm not worried about what's going to happen to me.          I can

  11     pretty much hold my own.      I think I've done that already.

  12     So it didn't bother me with the threats and stuff like

  13     that.    It's just, ma'am, I can't lie like that, I can't do

  14     that.    You know, well, how the F is he going to help us?

  15                 And, you know, she gets up and she goes

  16                    and I'll just sit in the office and sit there.

  17     And she would come back in and she'd be reserved and then

  18     she'll sit down and she'll fix her little suit and then

  19     she'd start all over again.        This is what you need to do.

  20     And then she'll talk to my lawyer and then he comes in and,

  21     like I said, once the rubber met the road, they never

  22     called me to testify at anything, even though I was

  23     supposed to be some star witness is what the Post said.           I

  24     was never no star witness.

  25         Q.      How did she react when you told her that the


        DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                      395




                                                                           NYCLD 062013
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 9 of 12 PageID 4356


                                                                           395
                                     J. ROBINSON

    1    police beat you up?

    2        A.      She said she didn't give a shit.

    3        Q.      Did she ever confront the police officers, as far

    4    as you know?

    5                     MS. DAITZ:    Objection.

    6        A.      I told her who the police officers were.

    7        Q_      Did you ever see any of those police officers in

    8    her office?

    9        A_      I think once that I was -- one time that I was

  10     there, I was sitting in a waiting area outside of her

  11     office on that floor, it was real busy in that area, a lot

  12     of people were walking around.       There were detectives

  13     coming in and out and I remember two of the detectives that

  14     were involved with me, they came out of her office.          They

  15     walked past me, they seen me sitting there.         They looked at

  16     me, I just looked them, and they kept going where they were

  17     going_

  18         Q.      Was Linda Fairstein ever present at any of your

  19     meetings with ADA Lederer?

  20         A_      No, no, I didn't see her.

  21         Q.      You said Fairstein was present at the precinct

  22     when you first were arrested, correct?

  23                      MS. DAITZ:    Objection to form.

  24         A.      Yes, she was.

  25         Q.      And she was in the interview room with you next



        DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                      396




                                                                             NYCLD 062014
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 10 of 12 PageID 4357


                                                                           397
                                      J. ROBINSON

    1    to the room that had the bunkbeds?

    2        A.      Yes, she was.

    3        Q.      And you said she had a pad of paper with her?

    4        A.      Yes.

    5        Q.      Did you see her write anything on it?

    6        A.      Yes.

    7        Q_      Did Linda Fairstein on the night in the precinct

    8    tell you that you were involved in the rape?

    9        A_      Rephrase that.

   10        Q.      When you were with Linda Fairstein in that room

   11    on April 21st, did she tell you that she thought you were

   12    involved in the rape?

   13        A.      Not that she thought.      She said she knew.

   14        Q.      What did she say exactly?

   15        A.      That you raped this woman.      That you and these

   16     other individuals held this woman down and you beat her up

   17     and you held her legs open while you and your friends

   18     continued to rape this woman.

   19                The way she was going at it was because she said

   20     I got evidence, I got people telling me that you did this.

   21    And I'm going for a rape charge on your ass and you're

   22     going to do a whole shitload of time in jail.         And I'm just

   23     sitting there looking at her like this.        And I never seen a

   24     woman get raped.    How far we going to go with this?

   25        Q.      What did she do when you denied it?



         DIAMOND REPORTING     (718) 624-7200     infoOdiamondreporting.com
                                      397




                                                                            NYCLD 062015
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 11 of 12 PageID 4358


                                                                               398
                                      J. ROBINSON

    1        A.       She didn't do anything.      She didn't get irate

    2     like Lederer.      Her and Lederer is two different animals --

    3     two different beasts when they doing their job.          She didn't

    4     get irate.     She just flung the paper in my face.      And then

    5     I asked can I read it, and then she pulled it back.            She

    6     didn't want me to read it.        And I told her, I said I guess

    7     it was bullshit, you know.        I mean, what you have in your

    8     hands is not accurate on what you're telling me out of your

    9     mouth.

   10                  And she would get up and leave out the room, and

   11     then the other two detectives was sitting there and nobody

   12     never asked me if I wanted a drink of water.          I thank you

   13     for this.     Nobody asked me for anything, you know, did I

   14     need anything.

   15        Q.        Did Linda Fairstein go with you to the park when

   16     you went with ADA Lederer?

   17        A.       I didn't see her.     I didn't see her.    I saw

   18     Lederer.

   19        Q.        Did you ever see Kharey Wise beat anybody up in

   20    the park?

   21        A.       No.

   22        Q.        Did you ever see him hit anyone?

   23        A.       No.

   24        Q.       Kick anyone?

   25        A.        No.



         DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                      398




                                                                               NYCLD 062016
Case 2:20-cv-00180-JLB-MRM Document 52-4 Filed 07/29/20 Page 12 of 12 PageID 4359


                                                                           399
                                      J. ROBINSON

    1        Q.      Did you ever see him rape anyone?

    2        A.      No.

    3        Q.      When was the last time you saw Kharey?

    4        A.      When we were leaving out the park.

    5        Q.      You testified that at some point the group began

    6    to run because there was police, you noticed police were

    7    coming, right?

    8        A.      Yes.

    9        Q.      And the group split up in two?

   10        A.      Yes.

   11        Q.      Which group was Kharey in, do you know?

   12        A.      My group.

   13        Q.      In your group.

   14        A.      You need to note that he stood out because his

   15     hair looked like Woody Woodpecker.        Just a flattop with a

   16     different color.

   17        Q.      And you stated that when saw John Loughlin, he

   18    was not wearing a Walkman?

   19        A.      I didn't see no Walkman on this individual.

   20        Q.      Did you see any type of music device on him?

   21        A.      No.

   22                       MS. FISHER-BYRIALSEN:    Can I just have

   23                Exhibit B.

   24        Q.      I'm going to show you what's been marked as

   25    Jermaine Robinson Exhibit D.       And we're turning to page



         DIAMOND REPORTING     (718) 624-7200     info@diamondreporting.com
                                      399




                                                                            NYCLD 062017
